       Case 5:19-cv-03257-SAC Document 8 Filed 05/08/20 Page 1 of 9




                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF KANSAS


DEWAYNE ANDERSON,

                      Plaintiff,

vs.                                        Case No. 19-3257-SAC


JEFF EASTER, et al.,

                      Defendants.


                               O R D E R

      Plaintiff, pro se, has filed this action alleging, among many

other allegations, that he was assaulted by certain persons in

violation of his constitutional rights.           He brings this case

pursuant to 42 U.S.C. § 1983.       Plaintiff’s complaint states that

he is incarcerated in the Sedgwick County Jail.             This case is

before the court for the purposes of screening pursuant to 28

U.S.C. § 1915A.

I. Screening standards

      Section 1915A requires the court to review cases filed by

prisoners seeking redress from a governmental entity or employee

to determine whether the complaint is frivolous, malicious or fails

to state a claim upon which relief may be granted.                A court

liberally construes a pro se complaint and applies “less stringent

standards than formal pleadings drafted by lawyers.”          Erickson v.

Pardus, 551 U.S. 89, 94 (2007).         But, a pro se litigant is not

                                    1
       Case 5:19-cv-03257-SAC Document 8 Filed 05/08/20 Page 2 of 9




relieved from following the same rules of procedure as any other

litigant. See Green v. Dorrell, 969 F.2d 915, 917 (10th Cir. 1992).

Conclusory allegations without supporting facts “are insufficient

to state a claim upon which relief can be based.”          Hall v. Bellmon,

935 F.2d 1106, 1110 (10th Cir. 1991).        The court “will not supply

additional   factual   allegations      to   round   out     a   plaintiff’s

complaint or construct a legal theory on plaintiff’s behalf.”

Whitney v. New Mexico, 113 F.3d 1170, 1173-74 (10th Cir. 1997).

     When deciding whether plaintiff’s complaint “fails to state

a claim upon which relief may be granted,” the court must determine

whether   the   complaint   contains     “sufficient       factual     matter,

accepted as true, to ‘state a claim for relief that is plausible

on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)(quoting

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).               The court

accepts the plaintiff’s well-pled factual allegations as true and

views them in the light most favorable to the plaintiff.                United

States v. Smith, 561 F.3d 1090, 1098 (10th Cir. 2009).               The court

may also consider the exhibits attached to the complaint.                  Id.

The court, however, is not required to accept legal conclusions

alleged in the complaint as true. Iqbal, 556 U.S. at 678. “Thus,

mere ‘labels and conclusions' and ‘a formulaic recitation of the

elements of a cause of action’ will not suffice” to state a claim.

Khalik v. United Air Lines, 671 F.3d 1188, 1191 (10th Cir. 2012)

(quoting Twombly, 550 U.S. at 555).

                                    2
       Case 5:19-cv-03257-SAC Document 8 Filed 05/08/20 Page 3 of 9




     A viable § 1983 claim must establish that each defendant

caused a violation of plaintiff’s constitutional rights.              Walker

v. Mohiuddin, 947 F.3d 1244, 1249 (10th Cir. 2020)(quoting Pahls

v. Thomas, 718 F.3d 1210, 1228 (10th Cir. 2013)).

     Plaintiffs must do more than show that their rights were
     violated or that defendants, as a collective and
     undifferentiated whole, were responsible for those
     violations. They must identify specific actions taken
     by particular defendants, or specific policies over
     which particular defendants possessed supervisory
     responsibility…

Id. at 1249-50 (quoting Pahls); see also, Robbins v. State of

Oklahoma, 519 F.3d 1242, 1250 (10th Cir. 2008)(“a complaint must

make clear exactly who is alleged to have done what to whom”).

II. Plaintiff’s original complaint

     Plaintiff’s original complaint alleges in “Count One” that on

November 7, 2019 at approximately 4:10 a.m. he was assaulted or

“jumped on” by certain jail officers after plaintiff attempted to

protest an issue.     Plaintiff names Deputy Eck, Deputy Cummings,

Sgt. Torres, and Captain Scott as being involved in some fashion,

but does not describe with specificity what each officer did to

injure plaintiff.    In “Count Two” he alleges that he was subdued

by several deputies using their fists and knees and that Sgt.

Torres used a tazer.    In “Count Three” plaintiff alleges that his

“HIPAA” rights were violated by somebody who called a television

station with an account of what happened at the jail and that a




                                    3
        Case 5:19-cv-03257-SAC Document 8 Filed 05/08/20 Page 4 of 9




Dr. Yang lied about the medical treatment plaintiff received at a

hospital.

      A. Count One and Count Two

      Plaintiff alleges excessive force in Count One and Count Two.

The court assumes that plaintiff was serving a sentence on November

7, 2019 when he claims he was assaulted or “jumped on.” Therefore,

the   Eighth   Amendment’s     provisions     against    cruel   and    unusual

punishment apply to his claims.            The main question for an Eighth

Amendment excessive force claim is whether the force “was applied

in a good-faith effort to maintain or restore discipline, or

maliciously        and        sadistically         to       cause        harm.”

Serna v. Colo. Dep’t of Corrs., 455 F.3d 1146, 1152 (10th Cir.

2006)(internal quotation marks omitted).            There are two elements

that a plaintiff must show to prevail:                  1) that the alleged

wrongdoing,     done     knowingly    or    recklessly,    was      objectively

unreasonable and harmful enough to establish a constitutional

violation, and 2) that the officials acted with a sufficiently

culpable state of mind, that is deliberate indifference.1               Id.

      Not “every malevolent touch by a prison guard gives rise to

a federal cause of action.” Hudson v. McMillian, 503 U.S. 1, 9


1 If plaintiff was a pretrial detainee, he would have to establish the first
element only. Kingsley v. Hendrickson, 576 U.S. 389, 135 S.Ct. 2466, 2472-73
(2015). The court may consider: 1) the relationship between the amount of
force used and the need presented; 2) the extent of injury; and 3) the motives
of the defendant. Estate of Booker v. Gomez, 745 F.3d 405, 426 (10th Cir. 2014).
Whether plaintiff was a pretrial detainee or serving a sentence does not alter
the court’s rulings in this order.

                                       4
         Case 5:19-cv-03257-SAC Document 8 Filed 05/08/20 Page 5 of 9




(1992).    A bald allegation that plaintiff was assaulted, jumped on

or tazed fails, without more, to state an Eighth Amendment claim.

See Barr v. Gee, 437 Fed.Appx. 865, 878 (11th Cir. 2011)(allegations

of “beating” or “excessive” force considered too vague); Perkins

v. New York City, 2019 WL 4736950 *8 (E.D.N.Y. 9/27/2019)(“assault”

is a conclusory allegation); Justice v. Kansas, 2017 WL 4222986 *3

(D.Kan. 9/22/2017)(claims of “assault” too vague); Santiago v.

City of New York, 2016 WL 11447843 *3 (E.D.N.Y. 9/6/2016) report

and recommendation adopted at 2016 WL 5395837 (E.D.N.Y. 9/27/2016)

aff’d, 697 Fed.Appx. 36 (2nd Cir. 2017)(assault allegation too

vague); Robbins v. County of Boulder, 2014 WL 3929143 *3 (D.Colo.

8/12/2014)(dismissing excessive force claim resting on conclusory

allegations);     Cole   v.    Massey,     2014   WL   805526   *2   (E.D.Mo.

2/28/2014)(assault is a conclusory allegation); Hayden v. Broward

County, 2013 WL 4786486 *6 (S.D.Fla. 9/6/2013)(dismissing claim of

“excessive” force and beating).

        Plaintiff’s allegations in Count One and Count Two are too

vague    and   conclusory     to   state   a   claim   for   unconstitutional

excessive force.      Plaintiff also fails to describe the specific

actions committed by each defendant to violate his constitutional

rights.

        B. Count Three

        In Count Three, plaintiff alleges that his HIPAA rights “got

violated.”     He does not identify which defendants caused this to

                                       5
         Case 5:19-cv-03257-SAC Document 8 Filed 05/08/20 Page 6 of 9




happen.     This allegation is too vague and conclusory to state a

claim.    Moreover, this court has held that there is no private

right of action for a person to recover damages for a HIPAA

violation and that § 1983 may not be used to remedy a HIPAA

violation.     Ward v. Kearny County Hospital, 2019 WL 2073938 *2

(D.Kan. 5/10/2019).       In other words, a governmental agency must

enforce penalties for HIPAA violations. Adams v. CCA, 2011 WL

2909877 *5 (D. Idaho 7/18/2011); Agee v. U.S., 72 Fed.Cl. 284,

289-90 (Fed. Ct. Cl. 2006).

     Count Three also alleges that “Dr. Yang” lied about health

care given to plaintiff.        A claim under § 1983 can only be made

against persons acting under the authority of state law.            West v.

Atkins, 487 U.S. 42, 48 (1988).           Plaintiff does not allege that

Dr. Yang acted as a state officer or agent.            Nor does he allege

that his constitutional rights or federal rights were violated or

that plaintiff suffered any other kind of injury because of the

alleged lie.

     For the above-stated reasons, plaintiff fails to state a

plausible claim in Count Three.

III. Plaintiff’s amended complaints

     Plaintiff filed a three-page “amended complaint” on January

21, 2020.    Doc. No. 5.     This pleading seeks to add a large number

of defendants who were alleged to have been involved in different

assaults or other actions which caused injury to plaintiff.              On

                                      6
       Case 5:19-cv-03257-SAC Document 8 Filed 05/08/20 Page 7 of 9




February 27, 2020, plaintiff filed another “amended complaint”

which was two pages long.       Doc. No. 7.       This pleading also asks to

add new defendants and to make allegations regarding different

events during plaintiff’s incarceration from November 2019 through

February 2020.

     Under Federal Rule of Civil Procedure 18(a), “[a] party

asserting a claim ... may join, as independent or alternative

claims, as many claims as it has against an opposing party.”                 Rule

18(a) permits a plaintiff to bring multiple claims against a

defendant.     If,   however,     joining     a    claim    requires   joining

additional parties, the claim must comply with Fed. R. Civ. P. 20.

Federal Rule of Civil Procedure 20(a)(2) states that defendants

may be joined in one action if:

     (A) any right to relief is asserted against them jointly,
     severally, or in the alternative with respect to or
     arising out of the same transaction, occurrence, or
     series of transactions or occurrences; and

     (B) any question of law or fact common to all defendants
     will arise in the action.

Fed. R. Civ. P. 20(a)(2).       Thus, as this court has stated:         “While

joinder   is   encouraged   for    purposes       of   judicial   economy,    the

‘Federal Rules do not contemplate joinder of different actions

against different parties which present entirely different factual

and legal issues.’”      Golston v. Correct Care Solutions, 2012 WL

2119983 *3 (D.Kan. 6/11/2012)(quoting Zhu v. Countrywide Realty

Co., Inc., 160 F.Supp.2d 1210, 1225 (D.Kan. 2001)).               Accordingly,

                                      7
        Case 5:19-cv-03257-SAC Document 8 Filed 05/08/20 Page 8 of 9




“’[u]nrelated      claims   against    different        defendants   belong    in

different suits, not only to prevent [a confusing morass of claims]

but also to ensure that prisoners pay the required filing fees.’”

Id. at *8 (quoting George v. Smith, 507 F.3d 605, 507 (7th Cir.

2007) and citing Smith v. Kirby, 53 Fed. Appx. 14, 16 (10th Cir.

Dec. 9, 2002)(finding no abuse of discretion where district court

denied leave to amend or supplement the complaint where the “new

claims were not relevant to the claims before that court....”)).

See also, McLemore v. Saline County Sheriff’s Office, 2016 WL

3522048 *3-5 (D.Kan. 6/28/2016)(denying joinder of claims not

related to original complaint brought by a county jail inmate);

Harvey v. Rohling, 2011 WL 4585256 *7 (D.Kan. 9/12/2011)(denying

joinder   of    disciplinary      claims   to   other    claims   arising   from

prisoner’s confinement).

      The two amended complaints seek to improperly add numerous

unrelated      claims   against    different    defendants     to    the   claims

alleged in the original complaint.2             The amended complaints also

contain very little detail and do not supply enough facts to state

a plausible claim for a violation of federal or state law.                    For

these reasons, the amended complaints shall be dismissed.



2 The court further notes that an amended complaint should contain all of the
claims plaintiff wishes to bring in a lawsuit because an amended complaint
ordinarily supersedes the original complaint. Davis v. TXO Production Corp.,
929 F.2d 1515, 1517 (10th Cir. 1991). Plaintiff’s amended complaints simply
assert new claims and identify new defendants without repeating any claims from
the original complaint.

                                       8
      Case 5:19-cv-03257-SAC Document 8 Filed 05/08/20 Page 9 of 9




IV. Conclusion

     In conclusion, for the above-state reasons, the court shall

dismiss plaintiff’s claims without prejudice.       Plaintiff has been

warned previously regarding the requirements for stating a claim

for relief.   See, e.g., Anderson v. Wilcox, Case No. 19-1263-EFM-

KGG, Doc. No. 5 (D.Kan. 9-30-2019).        Under these circumstances,

the court shall not grant plaintiff an opportunity to amend.

     IT IS SO ORDERED.

     Dated this 8th day of May, 2020, at Topeka, Kansas.



                         s/Sam A. Crow_____________________________
                         Sam A. Crow, U.S. District Senior Judge




                                   9
